KeewiN, J.
This is an appeal from an order of the circuit court for Ozaukee county confirming the preliminary report of the drainage commissioners of the Belgium-Holland drainage district.
The commissioners found that the proposed work was necessary and would be of utility in carrying out the purpose of the petition; that said work would promote public health and public welfare; and that the total benefits from said proposed work would exceed the cost thereof, together with the damages resulting therefrom.
A remonstrance was filed, and after hearing the remonstra-tors the court made an order confirming the report of the commissioners. The remonstrators appealed, and it is the claim of said appellants that the evidence produced at the hearing on the preliminary report did not warrant the court below in making the order confirming such report, hence the petition should have been dismissed.
The contentions here are: (1) that a majority of adult owners of swamp or overflowed lands who represent one third of the area within said district to be reclaimed have not signed a petition, and that said owner or owners of more than one half of the land within said district have not signed a petition for the construction of the proposed drain; (2) that the total benefits arising from the proposed drain will not exceed the cost of construction, together with the damages resulting therefrom; (3) that the construction of said drain is impractical and will not promote public welfare; (4) that the construction of the drain will not promote public health.
The learned trial judge bolow filed a written decision, which *347is in the record, discussing these several propositions, and held that the evidence was sufficient to warrant all the findings of the commissioners as set forth in the preliminary report. After a careful examination of the record we are convinced that the findings are supported by the evidence and that the court below was right in confirming said report.
By the Court. — The order appealed from is affirmed.